Title: From Thomas Jefferson to Charles Willson Peale, 26 August 1820
From: Jefferson, Thomas
To: Peale, Charles Willson


Dear Sir
Monticello
Aug. 26. 20:
I ought sooner to have thanked you for your sketch of the Court of death, which we have all contemplated with great approbation of the composition and design. it presents to the eye more morality than many written volumes, and with impressions much more durable and indelible. I have been sensible that the scriptural paintings in the Catholic churches produce deeper impressions on the people generally. than they recieve from reading the books themselves. with much more good to others, I hope mr Rembrandt Peale will recieve for himself not only the future fame he is destined to acquire, but immediate and just compensation and comfort  for the present: for I sincerely wish prosperity and happiness to you and all yours.Th: Jefferson